Order entered January 28, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00104-CV

                                IN RE TONY R. SAAD, Relator

                 Original Proceeding from the 254th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-14-14203

                                            ORDER
       Before the Court is relator’s petition for writ of mandamus. The Court requests that real

party in interest and respondent file their responses, if any, on or before February 2, 2015.


                                                       /s/    DOUGLAS S. LANG
                                                              JUSTICE